Citation Nr: 0212521	
Decision Date: 09/19/02    Archive Date: 09/26/02

DOCKET NO.  97-23 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to a rating higher than 10 percent for the 
service-connected major seizure disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from May 1973 to July 1975.

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 decision of the RO.  

The Board remanded the case to the RO for additional 
development of the record in January 1999 and again in 
October 2000.  The case has been returned to the Board for 
further appellate consideration.


FINDING OF FACT

The veteran has not had at least one major seizure in the 
last 2 years or in any recent 2-year period, or at least 2 
minor seizures in the last 6 months or in any recent 6-month 
period.  The seizures are well controlled on medication.


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 10 
percent for the service-connected major seizure disorder are 
not met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.7, 4.124a including Diagnostic Code 
8910 (2001).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The implementing regulations are meant to define 
terms used in the Act, and provide guidance for carrying out 
the requirements of the Act.  

The regulations, with the exception of development in the 
case of attempts to reopen finally denied claims made after 
August 21, 2001, are not meant to bestow any new rights.  66 
Fed. Reg. 45,629 (Aug. 29, 2001).  

Thus, the veteran is not prejudiced by the Board's initial 
application of the regulations to her claim.  

In this case the veteran's application appears to be 
complete.  She has been informed of the information necessary 
to substantiate her claim via the Statement of the Case, the 
Supplemental Statements of the Case, and the Board's earlier 
remands.  There does not appear to be any relevant evidence 
that has not been associated with the claims folder.  

The record contains sufficient information to decide the 
claim.  This includes VA examination performed to evaluate 
the severity of the service-connected disability.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim.  Since it appears that 
there is no additional evidence that should or could be 
obtained, further notice concerning the duties of the parties 
to provide what information is not needed.

Hence, no further assistance to the veteran is required to 
fulfill VA's duty to assist her in the development of the 
claim.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  


II.  Evaluation of the Service-Connected Major Seizure 
Disorder

A.  Factual Background

A careful review of service medical records shows that the 
veteran began treatment for a seizure disorder in service.  
She was diagnosed with grand mal epilepsy with possible 
psychomotor episodes in May 1975.

Non-VA test results in May 1976 show a normal dynamic flow 
study and a normal brain scan.

VA medical records dated in May 1976 show a history of grand 
mal type seizure since 1973.  The veteran reported headaches 
occurring 2 or 3 times a week; and when unresponsive to 
medications, the headaches were followed by seizure.  She 
reported having a seizure last July.  Testing revealed an 
abnormal electroencephalogram (EEG), with findings highly 
compatible with the seizure history.

The veteran underwent a VA examination in January 1977.  She 
reported having had approximately 10 seizures, nine of which 
were nocturnal seizures.  Her husband provided a description 
of a characteristic grand mal convulsive seizure.  The 
veteran specifically denied headaches, pareses, paralyses, 
paresthesias, special sense defects other than refractive 
error, other fainting spells, convulsive seizures, or 
disorder of sphincter control.

The diagnosis was that of seizure disorder; nocturnal grand 
mal was the major symptomatic manifestation, associated with 
developmental asymmetry of the skull and faint facial 
asymmetry, probably due to an early life left temporal lobe 
encephalopathy.  The VA examiner noted that the veteran was 
under 18 months of seizure freedom at that time and on 
medication.

In a February 1977 rating decision, the RO granted service 
connection for a major seizure disorder and assigned a 10 
percent rating under Diagnostic Code 8910, effective in 
December 1976.  This rating has remained unchanged since 
then.  

The veteran underwent a VA examination in March 1997.  The 
veteran reported that she used to get seizures every month, 
despite treatment; however, her last episode was four years 
ago upon her weaning from medication.  Since then, her 
medication had been increased back to the original dosage to 
keep her off seizures.  The veteran reported taking 
medication 3 times daily.  The veteran also reported getting 
orbital headaches and seeing spots for the past year and a 
half.

The diagnosis was that of history of seizure disorder since 
1974 with frequent episode up to four years ago.  The VA 
examiner noted that the veteran was seizure free, but that 
she did have occasional orbital headache and visual spots.  
The VA examiner also noted that the etiology was not clear 
whether her headaches and visual spots were related to her 
medication, which was less likely, or to her seizure disorder 
or may be unrelated.  The examination was reported as 
completely unremarkable.

A report of VA examination in April 2000 shows that the 
veteran's seizure disorder was well controlled by medication, 
and that the veteran had not had any seizures in many years.  
The veteran did report having intermittent headaches at an 
average of about one per month, characterized by left 
temporal and right retro-orbital throbbing headaches of 
sudden onset without any prodrome.

Examination revealed cranial nerves II-XII to be intact, with 
neither motor nor sensory deficit.  Deep tendon reflexes were 
2+ and symmetrical.  It was the opinion of the VA examiner 
that the veteran's headache history was suggestive of chronic 
migraine, and had no relationship to her seizure disorder.

VA progress notes dated in November 2001 show that the 
veteran's seizure disorder was controlled by medication.  A 
report of CT scan of the veteran's head showed an impression 
of marked cerebellar atrophy.

The veteran underwent a VA examination in June 2002.  She 
reported her seizure history.  Over the years she had been on 
medication and essentially seizure free.  She had one 
generalized seizure when her physician withdrew her 
medication 5 or 6 years ago.

The veteran reported having occasional "petit mal" spells 
in which she continued to talk, but did not hear what people 
were saying to her.  These spells lasted for about one or two 
minutes.  The veteran thought that she had one such spell in 
the last 5 years.

The veteran also complained of headaches occurring once or 
twice monthly, characterized by photophobia and a pulsating 
unilateral head pain lasting about 20 minutes.  The veteran 
had never had focal neurologic disturbances with these 
events.

Upon examination, the veteran was alert and oriented with 
normal language function.  The visual fields were full.  Her 
fundi were benign.  Her extraocular movements were full 
without nystagmus.  Facial sensation was intact.  Facial 
strength was full.  Tongue was midline and moved well to both 
sides.

On motor examination, there was no arm drift.  The tone was 
normal.  Muscle bulk appeared normal, and strength was full 
in the upper and lower extremities.  Cerebellar testing 
finger-to-nose was normal; heel-to-knee-shin was normal, but 
the veteran had mild dysdiadochokinesis and difficulty with 
tandem gait.

Sensory examination was normal.  Deep tendon reflexes were 
difficult to elicit diffusely and her gait appeared normal 
except for difficulty with tandem walking.

The diagnosis was that of a seizure disorder by history, 
which was well controlled by medication.  The VA examiner 
noted that the veteran also had a mild headache disturbance 
with characteristics of a vascular headache, which began 
after military service.  It was the opinion of the VA 
examiner that there was no clear relationship between the 
veteran's headaches and either her seizure disorder or active 
service.


B.  Legal Analysis 

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  

Although the regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. § 4.41, where entitlement 
to compensation has already been established, and an increase 
in the disability rating is at issue, it is the present level 
of disability which is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  

The various forms of epilepsy are evaluated in accordance 
with a general rating formula.

A confirmed diagnosis of epilepsy with history of seizures 
warrants a 10 percent evaluation.  A 10 percent evaluation is 
also the minimum evaluation when continuous medication is 
shown necessary for the control of epilepsy.  (This minimum 
evaluation will not be combined with any other rating for 
epilepsy).

A 20 percent evaluation is warranted when there has been at 
least 1 major seizure in the last 2 years or there have been 
at least 2 minor seizures in the last 6 months.

A 40 percent evaluation requires at least 1 major seizure in 
the last 6 months or 2 major seizures in the last year; or an 
average of at least 5 to 8 minor seizures weekly.

A 60 percent evaluation requires an average of at least 1 
major seizure in 4 months over the last year; or 9 to 10 
minor seizures per week.

An 80 percent evaluation requires an average of at least 1 
major seizure in 3 months over the last year; or more that 10 
minor seizures weekly.

A 100 percent evaluation requires an average of at least 1 
major seizure per month over the last year.  38 C.F.R. § 
4.124a, Diagnostic Codes 8910, 8911.

Statements from the veteran in the claims folder are to the 
effect that her seizure disorder has worsened, but the 
medical evidence reveals that the service-connected seizure 
disorder is properly controlled by medication.

While there is evidence post-service of monthly headache 
spells, these symptoms have neither been associated with the 
service-connected seizure disorder nor with active service.  
As such, manifestations of a non-service-connected disability 
may not be considered in the evaluation of a service-
connected disability.  38 C.F.R. § 4.14 (2001).

In this case, the medical evidence does not show that the 
veteran has had at least 1 major seizure in the last 2 years 
or in any recent 2-year period, or that she has had at least 
2 minor seizures in the last 6 months or in any recent 6-
month period.

Hence, no more than a 10 percent evaluation is warranted for 
the service-connected major seizure disorder under the 
provisions of Diagnostic Code 8910.  Nor is there evidence in 
the record that the service-connected major seizure disorder 
presents exceptional or unusual circumstances to warrant 
referral of the case to the RO to consider the assignment of 
a rating on an extraschedular basis.  38 C.F.R. 
§ 3.321(b)(1).

In this regard the evidence is not in equipoise, but is 
against a higher rating.  Thus the benefit of the doubt 
cannot be applied.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
2002). 
  
Accordingly, the Board finds that the veteran's present 
disability picture supports the criteria for the assignment 
of a 10 percent evaluation as described hereinabove. 



  
ORDER

An increased rating for the service-connected major seizure 
disorder is denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

